Citation Nr: 1631469	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  11-28 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from March 1987 to April 1991.  He had service in the Southwest Asia Theater of Operations during the Persian Gulf War from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of that hearing has been associated with the claims file.  

In September 2014, the Board remanded the case for further development.  The case matter has since been returned to the Board for further review.

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  However, during the pendency of the appeal, the VA Appeals Management Center (AMC) granted service connection for PTSD in a March 2015 rating decision.  As such, the issue no longer remains on appeal, and no further consideration is necessary.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran was afforded a VA examination in February 2015 in connection with his claims for service connection for asthma and sinusitis.  The examiner diagnosed him with asthma and sinusitis.  It was noted that the disorders were not diagnosed for many years after service and that they are diagnosable chronic multisymptom illnesses with a partially explained etiology.  The examiner also stated that there was no evidence that the disorders were caused by the Veteran's service in the Gulf and that they are common in the general population.  However, no further rationale was provided.  

In addition, the February 2015 VA examiner noted the Veteran's report that his symptoms began five to six years prior to his diagnoses in 2009.  However, he does not appear to have considered the Veteran's March 2013 hearing testimony that his symptoms began three to four years after his active duty service.  Therefore, the Board finds that an additional medical opinion is needed.  

Lastly, the Board notes that the prior remand directed the AOJ to contact the National Personnel Records Center (NPRC) to secure the Veteran's complete service treatment records.  Although it appears that the AOJ requested the records, there is no indication that any further attempts would be futile.  Nor did the RO advise the Veteran of the unavailability of such records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact NPRC and attempt to secure the Veteran's complete service treatment records for his period of active military service with the United States Marine Corps from 1987 to 1991.  

If the records are unavailable, the AOJ should make a determination as to whether any further searches would be futile and advise the Veteran of the unavailability of the records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for asthma and sinusitis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any asthma and sinusitis that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether the Veteran's current asthma and sinusitis are an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis.  

The examiner should opine as to whether any asthma and sinusitis that the examiner determines is either a diagnosable chronic multi-symptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis is at least as likely as not related to the Veteran's military service, including any environmental exposures or symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




